DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “that transverse the second pixel row” is ambiguous as to the metes and bounds of the claims. It appears that the limitation intends to have the first cross connection wiring traverse or cross the second pixel row to connect the first and second gate lines. Therefore, the limitation is interpreted to mean “that traverse the second pixel row”.
Regarding Claim 2, the limitation “the first cross connection wirings is overlapped between the first source line and the second source line” is ambiguous as to the metes and bounds of the claim. It appears that the first cross connection wirings are meant to be disposed between the first source line and the second source line. For this reason, the limitation is interpreted to mean “the first cross connection wirings is disposed between the first source line and the second source line.”
Regarding Claim 5, the limitation “transverse the fourth pixel row” is ambiguous as to the metes and bounds of the claim. It appears that the limitation intends to have the second cross connection wiring traverse or cross the fourth pixel row to connect the third and fourth gate lines. Therefore, the limitation is interpreted to mean “that traverse the fourth pixel row”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing et al (US Publication No.: US 2017/0148404 A1, “Xing”).
Regarding Claim 1, Xing discloses a display device (Figure 3), comprising:
A first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction (Figure 3, first pixel row comprises first pixel electrode P21 and second pixel electrode P22 that are arranged in a first horizontal direction);
A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction (Figure 3, second pixel row comprises third pixel electrode P31 and fourth pixel electrode P32 in a first horizontal direction, where the second pixel row is adjacent to the first pixel row in a second vertical direction);
A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction (Figure 3, third pixel row comprises fifth pixel electrode P41 and sixth pixel electrode P42 arranged in the first horizontal direction, where the third pixel row is adjacent to the second pixel row in the second vertical direction);
A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode, between the third pixel electrode and the fourth pixel electrode, and between the fifth pixel electrode and the sixth pixel electrode (Figure 3, first source line D2_a and second source line D2_b extend between first and second pixel electrodes P21 and P22, 
A first gate line that extends in the first direction between the first pixel row and the second pixel row (Figure 3, first gate line G3);
A second gate line that extends in the first direction between the second pixel row and the third pixel row (Figure 3, second gate line G4);
A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row (Figure 3, as annotated below); and 
One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line (Figure 3, as annotated below). 

    PNG
    media_image1.png
    668
    671
    media_image1.png
    Greyscale


Regarding Claim 3, Xing discloses the display device according to claim 1, wherein the first cross connection wirings overlap with the third pixel electrode in plan view (Figure 3, first cross connection wirings, as annotated above, overlaps with third pixel electrode P31 in at least a first horizontal direction). 

Regarding Claim 4, Xing discloses the display device according to claim 3, wherein: the third pixel electrode includes a first region extending at a slope of a first angle with respect to the first direction, and 

    PNG
    media_image2.png
    287
    467
    media_image2.png
    Greyscale


Regarding Claim 5, Xing discloses the display device according to claim 1, further comprising: a fourth pixel row including a seventh pixel electrode and an eighth pixel electrode that are arranged in the first direction (Figure 3, fourth pixel row comprises seventh pixel electrode PX51 and eighth pixel electrode PX52); a fifth pixel row including a ninth pixel electrode and a tenth pixel electrode that are arranged in the first direction (Figure 3, fifth pixel row comprises ninth pixel electrode PX61 and tenth pixel electrode PX62); a third gate line that extends in the first direction between the third pixel row and the fourth pixel row (Figure 3, third gate line G5 extends between the third pixel row and the fourth pixel row); a fourth gate line that extends in the first direction between the fourth pixel row and the fifth pixel row (Figure 3, fourth gate line G6 extends between the fourth pixel row and the fifth pixel row); a second end connection wiring that connects the third gate line to the fourth gate line at an end portion of the fourth pixel row; and one or more second cross connection wirings that traverse the fourth pixel row and connect the third gate line to the fourth gate line (Figure 3, as annotated below); wherein a number of the first cross connection wirings is equal to a number of the second cross connection wirings (Figure 3, there is one first cross connection wiring and one second cross connection wiring). 

    PNG
    media_image3.png
    668
    671
    media_image3.png
    Greyscale


Regarding Claim 6, Xing discloses the display device according to claim 1, further comprising: a plurality of pixel rows that includes the first pixel row, the second pixel row, and the third pixel row, the plurality of pixel rows running parallel to each other in the first direction, (Figure 3), a plurality of gate lines that includes the first gate line and the second gate line, the plurality of gate lines running parallel to each other in the first direction and extending between two adjacent pixel rows of the plurality of pixel rows (Figure 3, as annotated in the rejections of claim 1 or 5 above), and a plurality of cross connection wirings 

Regarding Claim 7, Xing discloses the display device according to claim 6, wherein: the plurality of pixel rows alternately includes a pixel row that overlaps with the plurality of cross connection wirings in plan view, and a pixel row that does not overlap with the plurality of cross connection wirings in plan view (Figure 3, as annotated in the rejections of claim 1 or 5 above discloses a row such as the second or fourth pixel row that is overlapped with the cross connection wiring and a row such as the first or third pixel row that is not overlapped with the cross connection wiring). 

Regarding Claim 8, Xing discloses the display device according to claim 6, wherein numbers of the cross connection wirings connected to each of the plurality of gate lines are equal (Figure 3, each gate line has one cross connection wiring). 

Regarding Claim 9, Xing discloses the display device according to claim 6, further comprising: a first pixel column including the first pixel electrode, the third pixel electrode, and the fifth pixel electrode that are arranged in the second direction (Figure 3, first pixel column includes first pixel electrode P21, third pixel electrode P31, and fifth pixel electrode P41); and
A second pixel column including the second pixel electrode, the fourth pixel electrode, and the sixth pixel electrode that are arranged in the second direction, the second pixel column being adjacent to the first pixel column in the first direction (Figure 3, second pixel column includes second pixel electrode P22, fourth pixel electrode P32, and sixth pixel electrode P42, where the first and second pixel columns are adjacent in the first horizontal direction); wherein
A number of the cross connection wirings that overlap with the first pixel column in plan view is equal to a number of the cross connection wirings that overlap with the second pixel column in plan view (Figure 3, each pixel column has the same number of cross connection wirings overlapping with them in at least the first horizontal direction).

Regarding Claim 10, Xing discloses the display device according to claim 6, further comprising: a first pixel column including the first pixel electrode, the third pixel electrode, and the fifth pixel electrode that are arranged in the second direction (Figure 3, first pixel column includes first pixel electrode P21, third pixel electrode P31, and fifth pixel electrode P41); and
A second pixel column including the second pixel electrode, the fourth pixel electrode, and the sixth pixel electrode that are arranged in the second direction, the second pixel column being adjacent to the first pixel column in the first direction (Figure 3, second pixel column includes second pixel electrode P22, fourth pixel electrode P32, and sixth pixel electrode P42, where the first and second pixel columns are adjacent in the first horizontal direction); and
A third pixel column including a plurality of pixel electrodes that are arranged in the second direction, the third pixel column being adjacent to the second pixel column in the first direction (Figure 3, third pixel column comprises pixel electrodes such as P23, P33, P43, where the third pixel column is adjacent to the second pixel column in the first horizontal direction); wherein
A number of cross connection wirings disposed between the first pixel column and the second pixel column is equal to a number of the cross connection wirings disposed between the second pixel column and the third pixel column (Figure 3, there are no cross connection wirings disposed between the first pixel column and the second pixel column as well as between the second pixel column and the third pixel column). 

Regarding Claim 11, Xing discloses the display device according to claim 1, wherein: the first source line is disposed at a position closer to the first pixel electrode than the second source line, and the second source line is disposed at a position closer to the second pixel electrode than the first source line (Figure 3, first source line D2_a is disposed closer to the first pixel electrode P21 where the second source line D2_b is disposed closer to the second pixel electrode P22). 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the current 112(b) rejection and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record does not teach or suggest a display device comprising:
A first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line, wherein at least a portion of the first connection wirings is disposed between the first source line and the second source line in plan view, in combination with the remaining features recited in the claim.
The prior art of Xing (US 2017/0148404 A1) discloses a display device comprising:
A first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first 
For this reason, claim 2 would be allowable if rewritten to overcome the current 112(b) rejection and in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871